DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dingwall et al. (U.S. 6,894,233, hereafter referred to as Dingwall).
Regarding claim 43-45, Dingwall teaches a WIM sensor core, comprising: a center trace 310; a first ground plane separated from the center trace by a first separator 340; a second ground plane separated from the center trace by a second separator 340; and a cable-end connector connected to the center trace for connecting the sensor core to a processing unit (see figure 11). Wherein the insulator 430 is (e.g., medium density silicone foam rubber; see column 6, lines 22, 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32, 35-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (U.S. 10,859,430, hereinafter referred to as Hanson) in view of Bang et al. (U.S. 6,311,561 hereinafter referred to as Bang).
	Regarding claims 24 and 40, Hanson teaches a parametric disturbance sensor comprising: a stripline sensor core (fig. 6c, 7a) and a cable-end connector connected to the stripline sensor core for connecting the stripline sensor core to a processing unit (fig. l0A, l0B). 
Bang teaches a pressure sensor in a sealed chamber. The chamber is filled with pressure transmissive fluid (fig. l; abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hanson with the teachings of Bang to make a stripline shaped chamber to accommodate the stripline sensor core. 
Regarding claim 25, Hanson does not explicitly teach wherein the fill material mechanically transmits a load.
Bang teaches that the fill material mechanically transmits a load, at least in part, on the stripline enclosure to the stripline sensor core once the load is applied to the stripline enclosure (abstract; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hanson with the teachings of Bang in order to increase sensitivity.
Regarding claim 26, Hanson teaches that the stripline sensor core is configured to change an electrical transmission-line parameter in response to the reception of a load (see abstract). 
Regarding claim 27, Hanson does not explicitly teach wherein the stripline sensor core is positioned in the internal chamber so that the stripline sensor core is not in direct contact with an inner wall of the internal chamber.
 teaches that the stripline sensor core is positioned in the internal chamber so that the stripline sensor core is not in direct contact with an inner wall of the internal chamber (see fig. 1: the sensor surface (18) does not directly contact the diaphragm 30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hanson with the teachings of Bang in order to increase sensitivity.
Regarding claim 28, Hanson teaches that the stripline sensor core is electrically isolated from the stripline enclosure (par. [000160]; fig. 6b: 603). 
A person skilled in the art would have known if electrically isolation is required for installing certain electronic components.
Regarding claim 29, Hanson teaches a positioning block configured to position the stripline sensor core within the internal chamber so that the stripline sensor core does not directly contact the inner wall of the internal chamber (fig. 6b: 60 3). 
Regarding claim 30, Hanson teaches the positioning block is attached to the stripline sensor core (fig. 6b: 60 3). 
Regarding claim 31, Hanson teaches a sensor core stiffener configured adjacent to a first ground plane of the stripline sensor core and a second ground plane of the stripline sensor core, wherein the sensor core stiffener is configured to: stiffen the sensor core, and spread, at least in part, a load on the sensor core once the load is applied to the sensor core (fig. 6b: 611). 
Regarding claim 32, Hanson does not explicitly teach a wrap, surrounding the stripline sensor core, configured to prevent the fill material from entering an interior of the stripline sensor core.
Bang teaches a wrap, surrounding the stripline sensor core, configured to prevent the fill material from entering an interior of the stripline sensor core (see claim 1: a sealing member disposed on the circuit board and enclosing the pressure sensor). 

Regarding claim 35, Hanson teaches that the stripline enclosure is a steel tube (see column 20, lines 53, 54: the sensor carrier extrusion housing may be made of aluminum). 
Regarding claim 36, Hanson teaches that the stripline enclosure is a groove defined in a roadway (see fig. 7b, 8A-8C, 19A-19C). 
Regarding claim 37, Hanson teaches that the stripline sensor core is attached to an inner wall of the internal chamber so that the load, at least in part, is mechanically transmitted from the stripline enclosure to the stripline sensor core through the inner wall see (fig. 7b). 
Regarding claims 38, 39 and 42, Hanson teaches using adhesive is connecting two object would have been known in the art (see fig. 7b: 610, 705).

Claims 33, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Bang and further in view of Dennis (U.S. 3,925,740).
Regarding claims 33, 34 and 41, Hanson does not explicitly teach base impedance that is tuned, at least in part, by pre-loading the sensor core by adjusting a pressure of the fill material when filling the internal chamber.
 Bang teaches a base impedance that is tuned, at least in part, by pre-loading the sensor core by adjusting a pressure of the fill material when filling the internal chamber (see col. 4, lines 57-61). 
A person skilled in the art would have known that a base impedance can be adjusted by changing the shape or position of the transmission line structure. 
For example, Dennis teaches varying impedance by adjusting the distance of a turning member above a substrate (see abstract). Since the pressure from the fill material would deform the sensor core, . 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Dingwall.
Regarding claim 46, Dingwall teaches a WIM sensor core, comprising: a center trace 310; a first ground plane separated from the center trace by a first separator 340; a second ground plane separated from the center trace by a second separator 340; and a cable-end connector connected to the center trace for connecting the sensor core to a processing unit (see figure 11). Wherein the insulator 430 is (e.g., medium density silicone foam rubber; see column 6, lines 22, 23).
However Dingwall does not explicitly teach wherein the first and second separator are a closed cell foam with a loss tangent similar to air.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dingwall as an obvious matter of design choice since applicant has not disclosed that closed ell foam solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with silicone foam rubber of Dingwall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (5710272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAMEL E WILLIAMS/               Examiner, Art Unit 2855